

Exhibit 10.44


LINCOLN ELECTRIC HOLDINGS, INC.

2015 EQUITY AND INCENTIVE COMPENSATION PLAN
Performance Share Agreement
WHEREAS, Lincoln Electric Holdings, Inc. maintains the Company’s 2015 Equity and
Incentive Compensation Plan, as may be amended from time to time (the “Plan”),
pursuant to which the Company may award Performance Shares (the “Performance
Shares”) to officers and certain key employees of the Company and its
Subsidiaries;
WHEREAS, the Grantee, whose name is set forth on the “Dashboard” tab on the
Morgan Stanley StockPlan Connect portal, a secure third-party vendor website
used by the Company (to be referred to herein as the “Grant Summary”), is an
employee of the Company or one of its Subsidiaries; and
WHEREAS, the Grantee was granted Performance Shares under the Plan by the
Compensation and Executive Development Committee (the “Committee”) of the Board
of Directors (the “Board”) of the Company on the Date of Grant in 2019, as set
forth on the Grant Summary (the “Date of Grant”), and the execution of an
Evidence of Award in the form hereof (this “Agreement”) has been authorized by a
resolution of the Committee duly adopted on such date.
NOW, THEREFORE, pursuant to the Plan and subject to the terms and conditions
thereof and the terms and conditions hereinafter set forth, the Company hereby
confirms to the Grantee the award of the target number of Performance Shares set
forth on the Grant Summary. Subject to the achievement of the Management
Objectives described in Section 4 of this Agreement, the Grantee may earn from
0% to 200% of the Performance Shares.
1.
Definitions. Unless otherwise defined in this Agreement (including on Exhibit A
hereto), terms used in this Agreement with initial capital letters will have the
meanings assigned to them in the Plan. Certain terms used herein with initial
capital letters will have the meanings set forth on Exhibit A hereto.

2.
Earnings of Performance Shares. If the Performance Shares covered by this
Agreement become nonforfeitable and payable (“Vest,” or similar terms), the
Grantee will be entitled to settlement of the Vested Performance Shares as
specified in Section 8 of this Agreement. The Grantee shall not have the rights
of a shareholder with respect to such Performance Shares, except as provided in
Section 10, provided that such Performance Shares, together with any additional
Performance Shares that the Grantee may become entitled to receive by virtue of
a share dividend, a merger or a reorganization in which Lincoln Electric
Holdings, Inc. is the surviving corporation or any other change in the capital
structure of Lincoln Electric Holdings, Inc., shall be subject to the
restrictions hereinafter set forth.



- 1 -    

--------------------------------------------------------------------------------




3.
Restrictions on Transfer of Performance Shares. Subject to Section 15 of the
Plan, the Performance Shares subject to this grant may not be sold, exchanged,
assigned, transferred, pledged, encumbered or otherwise disposed of by the
Grantee, except to the Company, until the Distribution Date; provided, however,
that the Grantee’s rights with respect to such Performance Shares may be
transferred by will or pursuant to the laws of descent and distribution. Any
purported transfer or encumbrance in violation of the provisions of this Section
3 shall be void, and the other party to any such purported transaction shall not
obtain any rights to or interest in such Performance Shares or the underlying
Common Shares. The Company in its sole discretion, when and as permitted by the
Plan, may waive the restrictions on transferability with respect to all or a
portion of the Performance Shares subject to this Agreement.

4.
Vesting of Performance Shares. Subject to the terms and conditions of Sections
5, 6 and 7 hereof, the Performance Shares covered by this Agreement shall Vest
based on the achievement of the Management Objectives for the Performance Period
as follows:

(a)
The applicable percentage of the Performance Shares that shall be earned by the
Grantee for the Performance Period shall be determined by reference to the
Statement of Management Objectives if the Grantee remains continuously employed
by either the Company or any Subsidiary until the end of the Performance Period;

(b)
In the event that achievement with respect to one of the Management Objectives
is between the performance levels specified in the Statement of Management
Objectives, the applicable percentage of the Performance Shares that shall be
earned by the Grantee for the Performance Period for that particular Management
Objective shall be determined by the Committee using straight-line mathematical
interpolation; and

(c)
To the extent the Management Objectives are not achieved by the end of the
Performance Period, then the Performance Shares evidenced by this Agreement
(including Performance Shares subject to Section 6(b) following the Grantee’s
Retirement, as described therein) will be forfeited without compensation or
other consideration. The Vesting of the Performance Shares pursuant to this
Section 4 shall be contingent upon a determination of the Committee that the
Management Objectives have been satisfied.

5.
Effect of Change in Control. In the event a Change in Control occurs during the
Performance Period, the Performance Shares covered by this Agreement shall
become Vested to the extent provided in this Section 5.

(a)
If either:

(i)
(A) a Replacement Award is not provided to the Grantee in connection with the
Change in Control to replace, adjust or continue the award of Performance Shares
covered by this Agreement (the “Replaced Award”) and (B) the Grantee remains in
the continuous employ of the Company or a Subsidiary



- 2 -    

--------------------------------------------------------------------------------




throughout the period beginning on the Date of Grant and ending on the date of
the Change in Control; or
(ii)
(A) the Grantee was a party to a severance agreement with the Company providing
benefits in connection with a Change in Control (a “Severance Agreement”) at the
time of the Grantee’s termination of employment and (B) the Grantee’s employment
was terminated by the Company (x) other than for Cause or pursuant to an
individually negotiated arrangement after the Date of Grant, (y) following the
commencement of any discussion with a third person that results in a Change in
Control and (z) within twelve months prior to a Change in Control,

a pro rata amount of Performance Shares (rounded down to the nearest whole
Common Share), based on Grantee’s length of employment during the Performance
Period, shall become Vested immediately prior to the Change in Control at the
greater of (A) the target level or (B) actual performance level, as determined
by the Committee as constituted immediately prior to the Change in Control based
on actual performance through the most recent date prior to the Change in
Control for which achievement can be reasonably determined. If a Replacement
Award is provided, references to the Performance Shares in this Agreement shall
be deemed to refer to the Replacement Award after the Change in Control.
(b)
If a Replacement Award is provided to the Grantee to replace, adjust or continue
the Replaced Award, and if, upon or after receiving the Replacement Award and
within a period of two years after the Change in Control but prior to the end of
the Performance Period, the Grantee experiences a termination of employment with
the Company or a Subsidiary of the Company by reason of the Grantee terminating
employment for Good Reason or the Company terminating Grantee’s employment other
than for Cause, a pro rata amount of the Replacement Award (rounded down to the
nearest whole Common Share) shall become Vested based on Grantee’s length of
employment during the Performance Period, at the greater of (i) the target level
or (ii) the actual performance level, as determined by the Committee as
constituted immediately prior to the Change in Control based on actual
performance through the most recent date prior to the termination for which
achievement can be reasonably determined. Performance Shares that Vest in
accordance with this Section 5(b) will be paid in accordance with Section 8(a)
of this Agreement.

(c)
If a Replacement Award is provided, notwithstanding anything in this Agreement
to the contrary, any outstanding Performance Shares that at the time of the
Change in Control are not subject to a “substantial risk of forfeiture” (within
the meaning of Section 409A of the Code) will be deemed to be Vested at the time
of such Change in Control and will be paid in accordance with Section 8(a) of
this agreement.

6.
Effect of Death, Disability or Retirement.



- 3 -    

--------------------------------------------------------------------------------




(a)
If, during the Performance Period, (i) the Grantee should die or (ii) the
Grantee’s employment with the Company or any Subsidiary should terminate as a
result of the Grantee becoming Disabled while in the employment of the Company
or any Subsidiary, then, in either such case, the Performance Shares shall
become Vested upon such event at the target level. Performance Shares that Vest
in accordance with this Section 6(a) will be paid as provided for in Section
8(b)(ii) of this Agreement.

(b)
If the Grantee terminates employment with the Company or any Subsidiary after
the Grantee attains age 60 and completes five years of continuous employment
(“Retirement”), but prior to the end of the Performance Period, then the Grantee
shall Vest in only a pro rata portion of the Performance Shares, based on the
Grantee’s length of employment during the three-year Performance Period, in
which the Grantee would have Vested in accordance with the terms and conditions
of Section 4 if the Grantee had remained in the continuous employ of the Company
or a Subsidiary from the Date of Grant until the end of the Performance Period
or the occurrence of a Change in Control to the extent a Replacement Award is
not provided, whichever occurs first, reduced by the number of Performance
Shares that were otherwise Vested on the date of such Retirement. Performance
Shares that Vest in accordance with this Section 6(b) will be paid as provided
for in Section 8(a) of this Agreement.

7.
Effect of Termination of Employment and Effect of Competitive Conduct.

(a)
In the event that the Grantee’s employment shall terminate in a manner other
than as specified in Section 6(b) hereof, the Grantee shall forfeit any
Performance Shares that have not become Vested prior to or at the time of such
termination; as follows:

(i)
except as described in the following clause (ii), at the time of such
termination, or

(ii)
on the twelve-month anniversary of the Grantee’s termination of employment, if
(A) at the time of such termination of employment the Grantee is a party to a
Severance Agreement and the Grantee’s employment is terminated by the Company
other than for Cause or pursuant to an individually negotiated arrangement and
(B) the Performance Shares do not become Vested on or prior to such twelve-month
anniversary.

(b)
Notwithstanding anything in this Agreement to the contrary, unless otherwise
determined by the Company, if the Grantee, either during employment by the
Company or a Subsidiary or within six (6) months after termination of such
employment, (i) shall become an employee of a competitor of the Company or a
Subsidiary or (ii) shall engage in any other conduct that is competitive with
the Company or a Subsidiary, in each case as reasonably determined by the
Company (“Competition”), then, at the time of such Company determination, the
Grantee shall forfeit any Performance Shares that have not become Vested. In
addition, if the Company shall so determine, the Grantee shall, promptly upon
notice of such



- 4 -    

--------------------------------------------------------------------------------




determination, (x) return to the Company all the Common Shares that the Grantee
has not disposed of that were issued in payment of Performance Shares that
became Vested pursuant to this Agreement and an amount in cash equal to any
related dividend equivalents awarded under Section 10(b) hereof, including
amounts the Grantee elected to defer under Section 9 hereof, within a period of
one (1) year prior to the date of the commencement of such Competition if the
Grantee is an employee of the Company or a Subsidiary, or within a period of one
(1) year prior to termination of employment with the Company or a Subsidiary if
the Grantee is no longer an employee of the Company or a Subsidiary, and (y)
with respect to any Common Shares so issued in payment of Performance Shares
pursuant to this Agreement that the Grantee has disposed of, including amounts
the Grantee elected to defer under Section 9 hereof, pay to the Company in cash
the aggregate Market Value per Share of those Common Shares on the Distribution
Date plus an amount in cash equal to any related dividend equivalents awarded
under Section 10(b) hereof, in each case as reasonably determined by the
Company. To the extent that such amounts are not promptly paid to the Company,
the Company may set off the amounts so payable to it against any amounts (other
than amounts of non-qualified deferred compensation as so defined under Section
409A of the Code) that may be owing from time to time by the Company or a
Subsidiary to the Grantee, whether as wages or vacation pay or in the form of
any other benefit or for any other reason.
8.
Form and Time of Payment of Performance Shares.

(a)
General. Subject to Section 7(a) and Section 8(b), payment for Vested
Performance Shares will be made in Common Shares (rounded down to the nearest
whole Common Share) between January 1, 2022 and March 15, 2022.

(b)
Other Payment Events. Notwithstanding Section 8(a), to the extent that the
Performance Shares are Vested on the dates set forth below, payment with respect
to the Performance Shares will be made as follows:

(i)    Change in Control. Upon a Change in Control, Grantee is entitled to
receive payment for Vested Performance Shares in Common Shares (rounded down to
the nearest whole Common Share) on the date of the Change in Control; provided,
however, that if such Change in Control would not qualify as a permissible date
of distribution under Section 409A(a)(2)(A) of the Code and the regulations
thereunder, and where Section 409A of the Code applies to such distribution,
Grantee is entitled to receive the corresponding payment on the date that would
have otherwise applied pursuant to Sections 8(a) or 8(b)(ii) as though such
Change in Control had not occurred.
(ii)    Death or Disability. On the date of Grantee’s death or the date Grantee
becomes Disabled, Grantee is entitled to receive payment for Vested Performance
Shares in Common Shares on such date.


- 5 -    

--------------------------------------------------------------------------------




9.
Deferral of Performance Shares. The Grantee may elect to defer receipt of the
Common Shares underlying the Vested Performance Shares subject to this Agreement
beyond the Distribution Date, pursuant to and in accordance with the terms of
the Deferred Compensation Plan.

10.
Dividend Equivalents and Other Rights.

(a)
Except as provided in this Section, the Grantee shall not have any of the rights
of a shareholder with respect to the Performance Shares covered by this
Agreement; provided, however, that any additional Common Shares, share rights or
other securities that the Grantee may become entitled to receive pursuant to a
stock dividend, stock split, combination of shares, recapitalization, merger,
consolidation, separation or reorganization or any other change in the capital
structure of Lincoln Electric Holdings, Inc. shall be subject to the same
restrictions as the Performance Shares covered by this Agreement.

(b)
The Grantee shall have the right to receive dividend equivalents with respect to
the Common Shares underlying the Performance Shares on a deferred basis and
contingent on vesting of the Performance Shares. Dividend equivalents on the
Performance Shares covered by this Agreement shall be sequestered by the Company
from and after the Date of Grant until the Distribution Date, whereupon such
dividend equivalents shall be paid to the Grantee in the form of cash (or
credited to the Grantee’s account under the Deferred Compensation Plan, if
elected) to the extent such dividend equivalents are attributable to Performance
Shares that have become Vested. To the extent that Performance Shares covered by
this Agreement are forfeited pursuant to Section 7 hereof, all the dividend
equivalents sequestered with respect to such Performance Shares shall also be
forfeited. No interest shall be payable with respect to any such dividend
equivalents.

(c)
Under no circumstances will the Company distribute or credit dividend
equivalents paid on Performance Shares as described in Section 10(b) until the
Grantee’s Distribution Date. The Grantee will not be entitled to vote the Common
Shares underlying the Performance Shares until the Grantee receives such Common
Shares on or after the Distribution Date.

(d)
Notwithstanding anything to the contrary in this Section 10, to the extent that
any of the Performance Shares Vest pursuant to this Agreement and the Grantee
elects pursuant to Section 9 to defer receipt of the Common Shares underlying
the Performance Shares beyond the Distribution Date in accordance with the terms
of the Deferred Compensation Plan, then the right to receive dividend
equivalents thereafter will be governed by the Deferred Compensation Plan from
and after the Distribution Date.

11.
Withholding Taxes. No later than the date as of which an amount first becomes
includible in the gross income of the Grantee for applicable income and
employment tax and other



- 6 -    

--------------------------------------------------------------------------------




required withholding purposes with respect to the Performance Shares evidenced
by this Agreement, the Grantee shall pay to the Company, or make arrangements
satisfactory to the Committee regarding the payment of, any federal, state,
local or foreign taxes of any kind required by law to be withheld with respect
to such amount. The Grantee agrees that any required minimum withholding
obligations shall be settled by the withholding of a number of Common Shares
that are payable to Grantee upon vesting of Performance Shares under this
Agreement with a value equal to the amount of such required minimum withholding.
The obligations of the Company under this Agreement shall be conditional on such
payment or arrangements.
12.
No Right to Employment. This award of Performance Shares is a voluntary,
discretionary bonus being made on a one-time basis and it does not constitute a
commitment to make any future awards. This award and any payments made hereunder
will not be considered salary or other compensation for purposes of any
severance pay or similar allowance, except as otherwise required by law. The
Plan and this Agreement will not confer upon the Grantee any right with respect
to the continuance of employment or other service with the Company or any
Subsidiary and will not interfere in any way with any right that the Company or
any Subsidiary would otherwise have to terminate any employment or other service
of the Grantee at any time. For purposes of this Agreement, the continuous
employment of the Grantee with the Company or a Subsidiary shall not be deemed
interrupted, and the Grantee shall not be deemed to have ceased to be an
employee of the Company or any Subsidiary, by reason of (a) the transfer of his
or her employment among the Company and any Subsidiary or (b) an approved leave
of absence.

13.
Relation to Other Benefits. Any economic or other benefit to the Grantee under
this Agreement or the Plan will not be taken into account in determining any
benefits to which the Grantee may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Company or a
Subsidiary and will not affect the amount of any life insurance coverage
available to any beneficiary under any life insurance plan covering employees of
the Company or a Subsidiary.

14.
Agreement Subject to the Plan. The Performance Shares evidenced by this
Agreement and all of the terms and conditions hereof are subject to all of the
terms and conditions of the Plan. In the event of any inconsistency between this
Agreement and the Plan, the terms of the Plan will govern.

15.
Data Privacy.

(a)
The Grantee hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of the Grantee’s personal data as
described in this document by and among, as applicable, the Grantee’s employer
(the “Employer”), and the Company and its Subsidiaries for the exclusive purpose
of implementing, administering and managing the Grantee’s participation in the
Plan.

(b)
The Grantee understands that the Company, its Subsidiaries and the Employer hold
certain personal information about the Grantee, including, but not limited to,
name,



- 7 -    

--------------------------------------------------------------------------------




home address and telephone number, date of birth, social security or insurance
number or other identification number, salary, nationality, job title, any
Common Shares or directorships held in the Company, details of all Performance
Shares or any other entitlement to Common Shares awarded, canceled, purchased,
exercised, vested, unvested or outstanding in the Grantee’s favor for the
purpose of implementing, managing and administering the Plan (“Data”).
(c)
The Grantee understands that the Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the Grantee’s country or elsewhere (in
particular the United States), including outside the European Economic Area (if
applicable), and that the recipient country (e.g., the United States) may have
different data privacy laws and protections than the Grantee’s country. The
Grantee understands that the Grantee may request a list with the names and
addresses of any potential recipients of the Data by contacting the local human
resources representative. The Grantee authorizes the Company, Morgan Stanley
Smith Barney, LLC and any other possible recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Grantee’s participation in the
Plan, including any requisite transfer of such Data, as may be required to a
broker or other third party with whom the Grantee may elect to deposit any
Common Shares acquired under the Plan. The Grantee understands that Data will be
held only as long as is necessary to implement, administer and manage
participation in the Plan. The Grantee understands that he or she may, at any
time, view Data, request additional information about the storage and processing
of the Data, require any necessary amendments to the Data or refuse or withdraw
the consents herein, in any case without cost, by contacting the local human
resources representative in writing. The Grantee understands that refusing or
withdrawing consent may affect the Grantee’s ability to participate in the Plan.
For more information on the consequences of refusing to consent or withdrawing
consent, the Grantee understands that he or she may contact his or her local
human resources representative.

16.
Amendments. Any amendment to the Plan shall be deemed to be an amendment to this
Agreement to the extent that the amendment is applicable hereto; provided,
however, that subject to Section 11 of the Plan and Section 20 of this
Agreement, no such amendment shall adversely affect the rights of the Grantee
with respect to the Performance Shares without the Grantee’s consent.

17.
Severability. In the event that one or more of the provisions of this Agreement
shall be invalidated for any reason by a court of competent jurisdiction, any
provision so invalidated will be deemed to be separable from the other
provisions hereof, and the remaining provisions hereof will continue to be valid
and fully enforceable.

18.
Governing Law/Venue. This Agreement is made under, and will be construed in
accordance with, the internal substantive laws of the State of Ohio. All legal
actions or proceedings



- 8 -    

--------------------------------------------------------------------------------




relating to this Agreement shall be brought exclusively in the U.S. District
Court for the Northern District of Ohio, Eastern Division or the Cuyahoga County
Court of Common Pleas, located in Cuyahoga County, Ohio.
19.
Restrictive Covenant Agreement. The grant of the Performance Shares under this
Agreement is contingent upon the Grantee having executed the most recent version
of the Company’s Proprietary Information, Inventions and Restrictive Covenant
Agreement and having returned it to the Company.

20.
Performance Shares Subject to the Company’s Recovery of Funds Policy.
Notwithstanding anything in this Agreement to the contrary, (a) the Performance
Shares covered by this Agreement shall be subject to the Company’s Recovery of
Funds Policy (or similar clawback policy), as it may be in effect from time to
time, including, without limitation, to implement Section 10D of the Exchange
Act and any applicable rules or regulations issued by the U.S. Securities and
Exchange Commission or any national securities exchange or national securities
association on which the Common Shares may be traded (the “Compensation Recovery
Policy”), and (b) the Grantee acknowledges and agrees that any and all
applicable provisions of this Agreement shall be deemed superseded by and
subject to the terms and conditions of the Compensation Recovery Policy from and
after the effective date thereof.

21.
Code Section 409A. To the extent applicable, it is intended that this Agreement
be designed and operated within the requirements of Section 409A of the Code
(including any applicable exemptions) and, in the event of any inconsistency
between any provision of this Agreement or the Plan and Section 409A of the
Code, the provisions of Section 409A of the Code shall control. Any provision in
the Plan or this Agreement that is determined to violate the requirements of
Section 409A of the Code shall be void and without effect until amended to
comply with Section 409A of the Code (which amendment may be retroactive to the
extent permitted by Section 409A of the Code and may be made by the Company
without the consent of the Grantee). Any provision that is required by Section
409A of the Code to appear in the Agreement that is not expressly set forth
herein shall be deemed to be set forth herein, and the Agreement shall be
administered in all respects as if such provision was expressly set forth
herein. Any reference in the Agreement to Section 409A of the Code or a Treasury
Regulation section shall be deemed to include any similar or successor
provisions thereto.

22.
Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to the Performance Shares and Grantee’s participation in the
Plan, or future awards that may be granted under the Plan, by electronic means
or request Grantee’s consent to participate in the Plan by electronic means.
Grantee hereby consents to receive such documents by electronic delivery and, if
requested, agrees to participate in the Plan through an on-line or electronic
system established and maintained by the Company or another third party
designated by the Company.

23.
Appendix. Notwithstanding any provisions in this Agreement, the grant of
Performance Shares is also subject to the special terms and conditions set forth
in Appendix A to this Agreement for Grantee’s country. Moreover, if Grantee
relocates to one of the countries



- 9 -    

--------------------------------------------------------------------------------




included in Appendix A, the special terms and conditions for such country will
apply to Grantee, to the extent the Company determines that the application of
such terms and conditions are necessary or advisable in order to comply with
local law or facilitate the administration of the Plan. Appendix A constitutes
part of this Agreement.
The Grantee hereby acknowledges receipt of this Agreement and accepts the right
to receive the Performance Shares evidenced hereby subject to the terms and
conditions of the Plan and the terms and conditions herein above set forth and
represents that he or she understands the acceptance of this Agreement through
an on-line or electronic system, if applicable, carries the same legal
significance as if he or she manually signed this Agreement.
THIS AGREEMENT is executed in the name and on behalf of the Company on the Date
of Grant as set forth in the Grant Summary.
 
LINCOLN ELECTRIC HOLDINGS, INC.
 






 
Christopher L. Mapes
Chairman, President and Chief Executive Officer





EXHIBIT A


For purposes of this Agreement, the following terms shall have the following
meanings:


1.
“Cause”: For a Grantee who is a party to a Severance Agreement, a termination
for “Cause” (or similar term) shall have the meaning set forth in such
agreement. For all other Grantees, a termination for “Cause” shall mean that,
prior to termination of employment, the Grantee shall have:

(a)
committed a criminal violation involving fraud, embezzlement or theft in
connection with the Grantee’s duties or in the course of the Grantee’s
employment with the Company or any Subsidiary;

(b)
committed an intentional violation of the Lincoln Electric Code of Corporate
Conduct and Ethics, or any successor document, in effect at the relevant time;

(c)
committed intentional wrongful damage to property of the Company or any
Subsidiary;



- 10 -    

--------------------------------------------------------------------------------




(d)
committed intentional wrongful disclosure of secret processes or confidential
information of the Company or any Subsidiary; or

(e)
committed intentional wrongful engagement in any of the activities set forth in
any confidentiality, non-competition or non-solicitation arrangement with the
Company to which the Grantee is a party;

and, in each case, any such act shall have been demonstrably and materially
harmful (including financially or reputationally harmful) to the Company. For
purposes of this Agreement, no act or failure to act on the part of the Grantee
will be deemed “intentional” if it was due primarily to an error in judgment or
negligence, but will be deemed “intentional” only if done or omitted to be done
by the Grantee not in good faith and without reasonable belief that the
Grantee’s action or omission was in the best interest of the Company.
2.
“Deferred Compensation Plan” means the Lincoln Electric Holdings, Inc. 2005
Deferred Compensation Plan for Executives, in effect from time to time.

3.
“Disabled” means that the Grantee is disabled within the meaning of, and begins
actually to receive disability benefits pursuant to, the long-term disability
plan in effect for, or applicable to, the Grantee at the relevant time. In the
event that the Company does not maintain a long-term disability plan at any
relevant time, the Committee shall determine, in its sole discretion, that a
Grantee is “Disabled” if the Grantee meets one of the following requirements:
(i) the Grantee is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, (ii) the Grantee is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, receiving income replacement benefits for a period of not less than
three months under the Company’s accident and health or long-term disability
plan or any similar plan maintained by a third party, but excluding governmental
plans, or (iii) the Social Security Administration determines the Grantee to be
totally disabled.

4.
“Distribution Date” means the date on which the Common Shares represented by
Vested Performance Shares shall be distributed to the Grantee as specified in
Section 8 (or would have been so distributed absent an election under the
Deferred Compensation Plan);

5.
“Good Reason”: For a Grantee who is a party to a Severance Agreement, a
termination “for Good Reason” (or similar term) shall have the meaning set forth
in such agreement. For all other Grantees, “for Good Reason” shall mean the
Grantee’s termination of employment with the Company as a result of the initial
occurrence, without the Grantee’s consent, of one or more of the following
events:

(a)
A material diminution in the Grantee’s base compensation;

(b)
A material diminution in the Grantee’s authority, duties, or responsibilities;



- 11 -    

--------------------------------------------------------------------------------




(c)
A material reduction in the Grantee’s opportunity regarding annual bonus,
incentive or other payment of compensation, in addition to base compensation,
made or to be made in regard to services rendered in any year or other period
pursuant to any bonus, incentive, profit-sharing, performance, discretionary pay
or similar agreement, policy, plan, program or arrangement (whether or not
funded) of the Company;

(d)
A material change in the geographic location at which the Grantee must perform
the services, which adds fifty (50) miles or more to the Grantee’s one-way daily
commute; and

(e)
Any other action or inaction that constitutes a material breach by the Company
of the Grantee’s employment agreement, if any, under which the Grantee provides
services, or Grantee’s Severance Agreement, if any.

Notwithstanding the foregoing, a termination of employment by the Grantee for
one of the reasons set forth in clauses (a) through (e) above will not
constitute “Good Reason” unless the Grantee provides, within 90 days of the
initial occurrence of such condition or conditions, written notice to the
Grantee’s employer of the existence of such condition or conditions and the
Grantee’s employer has not remedied such condition or conditions within 30 days
of the receipt of such notice.
6.
“Incumbent Directors”: For purposes of applying the definition of Change in
Control in the Plan, “Incumbent Directors” means the individuals who, as of the
Effective Date, are Directors and any individual becoming a Director subsequent
to the Effective Date whose election, nomination for election by the Company’s
shareholders, or appointment, was approved by a vote of at least two-thirds of
the then Incumbent Directors (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
director, without objection to such nomination); provided, however, that an
individual will not be an Incumbent Director if such individual’s election or
appointment to the Board occurs as a result of (including the settlement of) an
actual or threatened election contest (as described in Rule 14a-12(c) of the
Exchange Act) with respect to the election or removal of Directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board.

7.
“Management Objectives” means the threshold, target and maximum goals (as set
forth in the Statement of Management Objectives) established by the Committee on
the Date of Grant for the Performance Period with respect to both Net Income
Growth and ROIC.

8.
“Net Income Growth” has the meaning set forth in the Statement of Management
Objectives.

9.
“Performance Period” means the three-year period commencing January 1, 2019 and
ending on December 31, 2021.

10.
“Replacement Award” means an award: (a) of the same type (performance shares) as
the Replaced Award; (b) that has a value at least equal to the value of the
Replaced Award; (c) that relates to publicly traded equity securities of the
Company or another entity that is



- 12 -    

--------------------------------------------------------------------------------




affiliated with the Company following a Change in Control; (d) if the Grantee
holding the Replaced Award is subject to U.S. federal income tax under the Code,
the tax consequences of which to such Grantee under the Code are not less
favorable to such Grantee than the tax consequences of the Replaced Award; and
(e) the other terms and conditions of which are not less favorable to the
Grantee holding the Replaced Award than the terms and conditions of the Replaced
Award (including the provisions that would apply in the event of a subsequent
Change in Control). A Replacement Award may be granted only to the extent it
does not result in the Replaced Award or Replacement Award failing to comply
with or be exempt from Section 409A of the Code. Without limiting the generality
of the foregoing, the Replacement Award may take the form of a continuation of
the Replaced Award if the requirements of the two preceding sentences are
satisfied. The determination of whether the conditions of this Exhibit A,
Section 10 are satisfied will be made by the Committee, as constituted
immediately before the Change in Control, in its sole discretion.
11.
“Return on Invested Capital” or “ROIC” has the meaning set forth in the
Statement of Management Objectives.

12.
“Separation from Service” shall have the meaning given in Code Section 409A, and
references to employment termination or termination of employment in this
Agreement shall be deemed to refer to a Separation from Service. In accordance
with Treasury Regulation §1.409A-1(h)(1)(ii) (or any similar or successor
provisions), a Separation from Service shall be deemed to occur, without
limitation, if the Company and the Grantee reasonably anticipate that the level
of bona fide services the Grantee will perform after a certain date (whether as
an employee or as an independent contractor) will permanently decrease to less
than fifty percent (50%) of the average level of bona fide services provided in
the immediately preceding thirty-six (36) months.

13.
“Statement of Management Objectives” means the Statement of Management
Objectives for the Performance Period approved by the Committee on the Date of
Grant and communicated to the Grantee in writing.





- 13 -    